Citation Nr: 9910878	
Decision Date: 04/20/99    Archive Date: 04/30/99

DOCKET NO.  96-12 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a respiratory 
disorder, characterized as asthma.


REPRESENTATION

Appellant represented by:	Kentucky Center for Veterans 
Affairs


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1962 to 
January 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.

The Board observes that, in his March 1996 Substantive 
Appeal, the veteran requested a VA Travel Board hearing.  
However, an October 1996 Report of Contact reflects that the 
veteran had clarified that he no longer sought such a 
hearing.  Accordingly, the veteran's hearing request is 
deemed withdrawn.  See 38 C.F.R. § 20.704(e) (1998).

In an August 1997 decision, the Board determined, in 
pertinent part, that new and material evidence had not been 
submitted to reopen a claim for service connection for a 
respiratory disorder, characterized as asthma.  In September 
1998, the appellant and the Secretary of Veterans Affairs 
filed a joint motion to remand this appeal to the Board, and 
the United States Court of Appeals for Veterans Claims 
(Court) (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) vacated that part of the Board's 
decision that declined the application to reopen the claim of 
entitlement to service connection for a respiratory disorder 
characterized as asthma, and granted the joint motion in the 
same month.  


FINDINGS OF FACT

1.  In a June 1990 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for a 
respiratory disorder, and the veteran did not appeal this 
denial.

2.  The evidence submitted since the June 1990 rating 
decision is new and bears directly and substantially on the 
question of whether a current respiratory disorder, 
characterized as asthma, was incurred in or aggravated by 
service.

3.  There is competent medical evidence showing continuity of 
symptomatology between the veteran's current respiratory 
disorder, characterized as asthma, and service, and there is 
no evidence showing that this disorder was clearly and 
unmistakably present prior to service.


CONCLUSIONS OF LAW

1.  The June 1990 rating decision denying service connection 
for a respiratory disorder is final.  38 U.S.C.A. § 7105(c) 
(West 1991).

2.  Evidence received since the June 1990 rating decision is 
new and material, and the veteran's claim for service 
connection for a respiratory disorder, characterized as 
asthma, is reopened.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. §§ 3.156, 20.302, 20.1103 (1998).

3.  The claim of entitlement to service connection for a 
respiratory disorder, characterized as asthma, is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The veteran's current respiratory disorder, characterized 
as asthma, was incurred as a result of service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a final decision issued by an RO or by the Board 
may not thereafter be reopened and allowed, and a claim based 
on the same factual basis may not be considered.  38 U.S.C.A. 
§§ 7104, 7105(c) (West 1991); see also 38 C.F.R. §§ 20.302, 
20.1103 (1998).  The exception to this rule is 38 U.S.C.A. 
§ 5108 (West 1991), which states, in part, that "[i]f new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  
See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).

In evaluating applications to reopen previously denied 
claims, a three-step process must be followed.  First, the 
Board must determine whether the evidence added to the record 
is new and material.  According to the relevant VA 
regulation, "[n]ew and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (1998); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  

Second, if new and material evidence has been presented, 
immediately upon reopening the claim the Board must determine 
whether, based upon all the evidence of record in support of 
the claim, presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C.A. § 5107(a).

Third, if the claimant has produced new and material 
evidence, and the claim is found to be well grounded, the 
Board must evaluate the merits of the claim in light of all 
the evidence, both new and old, after ensuring that the duty 
to assist under 38 U.S.C.A. § 5107(a) has been fulfilled.  
Winters v. West, No. 97-2180 (U.S. Vet. App. Feb. 17, 1999) 
(summarizing the criteria established by Elkins v. West, No. 
97-1534 (U.S. Vet. App. Feb. 17, 1999)).

For the purpose of determining whether a claim should be 
reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet. App 510, 513 
(1992).  Furthermore, as noted in Evans, 38 U.S.C.A. §§ 5108, 
7104(b), and 7105(c) require that in order to reopen a 
previously and finally "disallowed" claim, there must be 
new and material evidence presented or secured since the time 
the claim was finally disallowed on any basis, not only since 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 283 (1996).

The Board observes that the RO initially denied service 
connection for asthmatic bronchitis in a February 1979 rating 
decision on the basis that the veteran had not shown 
continuity of treatment for this disorder since service.  The 
Board confirmed this denial in an October 1980 decision on 
the basis that this disorder preexisted service and was not 
aggravated therein.  Subsequently, in rating decisions issued 
in April and May of 1981, the RO determined that the veteran 
had not submitted evidence sufficient to establish a new 
factual basis for his claim for service connection for a 
respiratory disorder, and the RO confirmed this denial in an 
October 1981 rating decision.  The veteran appealed the 
October 1981 rating decision, and, in a November 1982 
decision, the Board determined that the October 1980 Board 
decision was final and that the veteran had not submitted 
evidence establishing a new factual basis for the grant of 
service connection for a respiratory disorder, including 
asthmatic bronchitis. 

Subsequently, in a June 1990 rating decision, the RO 
continued the prior denial of service connection for a 
respiratory disorder, characterized as asthma.  The RO 
notified the veteran of this decision by letter in July 1990, 
but the veteran did not initiate a timely appeal of this 
denial.  As such, the June 1990 rating decision is final, and 
the evidence that must be considered in determining whether 
new and material evidence has been submitted in this case is 
that evidence added to the record since the June 1990 rating 
decision.  See 38 U.S.C.A. § 7105(c) (West 1991).

In this case, the veteran has submitted new medical evidence 
showing further treatment for respiratory symptomatology.  In 
particular, the Board has noted the report of an August 1993 
VA general medical examination.  This report reflects that 
the veteran described a history of in-service bronchitis due 
to exposure to insecticides containing parathion and 
malathion.  The examiner rendered a diagnosis of chronic 
bronchitis with bronchial asthma, complicated by depletion of 
cholinesterase by old malathion or parathion exposure and 
rendering the veteran liable to an increased risk of 
pulmonary decompensation.

The Board observes that this evidence is new to the record, 
and, in view of the less stringent standard for materiality 
set forth in the recent case of Hodge, the Board finds that 
this new evidence bears directly and substantially on the 
question of whether the veteran incurred a chronic 
respiratory disorder as a result of service.  Accordingly, 
the veteran's claim for service connection for a respiratory 
disorder, characterized as asthma, is reopened.

Having reopened the veteran's claim for service connection 
for a respiratory disorder, characterized as asthma, the 
Board observes that the next step following the reopening of 
the veteran's claim for service connection is consideration 
of the claim on a de novo basis.  As noted, in Elkins, supra, 
the Court held that once a claim for service connection has 
been reopened upon the presentation of new and material 
evidence, the VA must determine whether, based upon all of 
the evidence of record, the claim is well grounded pursuant 
to 38 U.S.C.A. § 5107(a) (West 1991).  Only after a 
determination that the claim is well grounded may the VA 
proceed to evaluate the merits of the claim, provided that 
the VA's duty to assist the veteran with the development of 
facts pertinent to his claim under 38 U.S.C.A. § 5107(a) 
(West 1991) has been fulfilled.  See Winters, supra; see also 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

In this case, upon a review of the entire claims file, the 
Board finds that the veteran's claim is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  That is, 
the veteran has presented a claim which is plausible and 
capable of substantiation.  Further, the Board finds that no 
additional action is necessary in order to comply with the 
VA's duty to assist the veteran with the development 
pertinent to his claim, as mandated by 38 U.S.C.A. § 5107(a).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1998).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1998).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998). 

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. §§ 1111, 1137 (West 
1991).

Since the Board has reopened this case, the Board must render 
a determination as to whether the veteran's asthma clearly 
and unmistakably preexisted service in this regard.  The 
Board has reviewed the veteran's service medical records and 
observes that his January 1962 enlistment examination was 
negative for any respiratory disorders.  In his Report of 
Medical History from the same date, the veteran noted a 
history of mumps and whooping coughs but denied a history of 
asthma or shortness of breath, and the only notation from the 
examiner was that the veteran had suffered from the usual 
childhood diseases.  The January 1962 Report of Medial 
History as well as the accompanying enlistment examination 
report do not contain evidence indicating a current 
respiratory disorder.  Further, although the veteran reported 
on several occasions after induction that he had had a 
history of asthma since he was a child, the Board notes that 
the veteran has also submitted several statements from 
family, friends, and his family physician which indicate 
collectively that the veteran did not have a chronic 
respiratory disorder prior to service.  The Board notes that 
service medical records as well as private medical records 
and immediate post-service records reflect that the veteran 
repeatedly gave a history of asthma dating from childhood.  
However, the question becomes whether his several statements 
are the type of evidence that can be characterized as 
sufficient to rebut the presumption of soundness in this 
case.  The Board finds, however, under the governing legal 
criteria, that the veteran's statements regarding childhood 
asthma do not rise to the level of "clear and unmistakable" 
evidence establishing that such a disability preexisted 
service.  See Crowe v. Brown, 7 Vet. App. 238, 247-48 (1998).  
Therefore, the statutory presumption of soundness upon entry 
into service is for application of this case.  38 U.S.C.A. 
§ 1111 (West 1991); 38 C.F.R. § 3.304 (1998).

The veteran's service medical records indicate frequent 
treatment for various respiratory complaints during service.  
In January 1962, the veteran was treated for complaints of 
throat problems, and an impression of an upper respiratory 
infection was rendered.  In February 1962, the veteran was 
treated for pharyngitis.  He was treated for a sore throat 
and a cough in July 1962.  In September 1962, the veteran 
complained of a slight sore throat when coughing, chest pain, 
trouble breathing, and a past history of asthma.  In January 
1963, the veteran reported a sore throat and asthma, and the 
diagnostic impression included a claimed asthma attack.  A 
record from February 1963 reflects that on asthma check-up, 
the veteran's chest was clear.  The veteran was hospitalized 
at the Harlan Appalachian Regional Hospital in Harlan, 
Kentucky from December 1963 to January 1964.  During this 
hospitalization, he reported a history of bronchial asthma 
since childhood, and the diagnostic impression was acute 
bronchitis.  His December 1964 separation examination report 
is negative for any respiratory symptomatology.

The first post-service medical evidence pertaining to the 
veteran's claimed disability is the report of a May 1970 VA 
examination report, which contains a diagnosis of chronic 
asthmatic bronchitis.  At that time, the veteran reported a 
10 to 12 year history of wheezing.  On VA examination in 
January 1979, the veteran reported having been treated once 
for bronchial asthma in childhood.  The diagnosis at that 
time was chronic bronchitis.

In a December 1979 letter, James D. Foley, M.D., noted that 
he had been the veteran's physician prior to service and that 
the veteran's only pre-service disease or injury was a right 
wrist fracture.  Dr. Foley indicated that the veteran's 
illness was documented as beginning in July 1962, and he 
noted that the veteran had been hospitalized at a private 
facility in December 1963 with symptoms of coughing, 
wheezing, shortness of breath, and "attacks of smothering."  
Also, Dr. Foley noted that the veteran's respiratory symptoms 
had been progressive.  In reference to lung x-rays from the 
period from 1962 to 1969, which were negative for pertinent 
findings, Dr. Foley commented that x-rays are "recognized as 
a poor instrument when used to diagnose uncomplicated 
bronchitis or the early years in the progress of bronchial 
asthma."  The pertinent diagnoses were "[s]ervice 
aggravated" and severe chronic bronchial asthma and minimal 
pulmonary emphysema, due to the veteran's bronchial asthma.  
In a June 1980 statement, Dr. Foley reiterated these 
diagnoses and noted that he had treated the veteran for 
bronchial asthma since May 1965.

Additionally, in a February 1981 statement, H. K. Buttermore, 
M.D., noted that he had treated the veteran on several 
occasions in 1963 and 1964, and the diagnosis was severe and 
chronic bronchial asthma.

Subsequent treatment records and VA examinations reflect 
frequent treatment for asthma and other respiratory problems.  
Pulmonary function testing from April 1992 revealed 
diminished forced vital capacity (FVC) and forced expiratory 
volume in one second (FEV-1), and both the report of a VA 
trachea and bronchi examination from that date and the report 
of a May 1992 VA non-tuberculosis diseases and injuries 
examination contain diagnoses of bronchial asthma.  In August 
1993, as noted above, the veteran underwent a VA general 
medical examination, during which he reported incurring 
bronchitis during military service in Korea as a result of 
exposure to insecticides containing parathion and malathion.  
The examiner noted that that the veteran's history of 
bronchitis was "due to depletion of his cholinesterase 
enzymes at neuromuscular junctions."  The pertinent 
diagnosis was chronic bronchitis with bronchial asthma, 
complicated by depletion of cholinesterase by old malathion 
or parathion exposure.

As noted above, since the Board has reopened the claim in 
this case pursuant to the standard enunciated in Hodge, the 
Board must weigh all of the available evidence in rendering 
its decision on the merits.  In assessing the probative 
weight to be attached to the various pieces of evidence in 
this case, the Board notes that there is significant evidence 
in this case that may be adjudged as favorable to the 
veteran's claim, particularly, the statements from Dr. Foley 
which support the finding that the veteran incurred bronchial 
asthma as a result of service.  While this disorder was not 
noted in the report of the veteran's December 1964 separation 
examination, the veteran was treated for multiple respiratory 
complaints including wheezing during service, and his claims 
file is devoid of any medical opinion directly contradicting 
that of Dr. Foley.  The Board further observes that Dr. 
Buttermore also indicated that the veteran was treated for 
severe chronic bronchial asthma on several occasions between 
July 1963 and September 1964.  While the report of the 
veteran's August 1993 general medical examination contains a 
diagnosis of chronic bronchitis with bronchial asthma, 
complicated by depletion of cholinesterase as a result of 
malathion or parathion exposure, there is no direct 
contemporaneous evidence supportive of this assertion and the 
assessment appears to have been based solely on the history 
provided by the veteran.  

However, in assessing the probative weight to be accorded the 
various evidence in this case, the Board finds that when the 
lay and medical evidence indicating that the veteran did not 
have a pre-service history of a chronic respiratory disorder 
is considered, it must be accorded greater evidentiary weight 
than the veteran's several statements made in service and in 
close proximity thereto indicating a pre-service history of 
asthma.  As noted above, the Board finds that in light of the 
applicable governing legal criteria and the Court's 
jurisprudence, the evidence does not clearly and unmistakably 
show that the veteran's respiratory disorder preexisted 
service.  The Board therefore, does not have to reach the 
question of whether any preexisting respiratory disorder may 
have merely been symptomatic in service, or whether such 
disorder was aggravated in service beyond the natural 
progression of the disorder.  Further, after considering all 
of the pertinent evidence of record, the Board finds that the 
veteran's respiratory disorder, characterized as asthma, was 
incurred as a result of service.  Therefore, service 
connection is warranted for this disorder.



ORDER

New and material evidence has been submitted to reopen a 
claim for service connection for a respiratory disorder, 
characterized as asthma.  Service connection for a 
respiratory disorder, characterized as asthma, is granted.


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

 

